Lamouree v Ewart (2015 NY Slip Op 00339)





Lamouree v Ewart


2015 NY Slip Op 00339


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
SANDRA L. SGROI, JJ.


2012-09958
 (Index No. 37692/07)

[*1]Margaret Lamouree, etc., et al., respondents, 
vJames L. Ewart III, appellant, et al., defendant.


Lawrence H. Silverman, Commack, N.Y., for appellant.
Law Office of James D. Reddy, P.C., Lindenhurst, N.Y., for respondents.

DECISION & ORDER
In an action, inter alia, to void a deed and to impose a constructive trust on certain property, the defendant James L. Ewart III, appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Suffolk County (Farneti, J.), dated August 8, 2012, which, inter alia, denied that branch of his cross motion which was to vacate a preliminary injunction.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the motion of the defendant James L. Ewart III, which was to vacate the subject preliminary injunction. Ewart failed to allege facts showing compelling or changed circumstances that would render continuation of the injunction inequitable (see Thompson v 76 Corp., 54 AD3d 844, 846; Matter of Xander Corp. v Haberman, 41 AD3d 489, 490-491; Wellbilt Equip. Corp. v Red Eye Grill, 308 AD2d 411, 411), or that the conditions which justified the prohibition had vanished (see People v Scanlon, 11 NY2d 459, 462; Enterprise Window Cleaning Co. v Slowuta, 299 NY 286, 288).
Ewart's remaining contentions are without merit.
RIVERA, J.P., LEVENTHAL, CHAMBERS and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court